Citation Nr: 1045586	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to service connection for a left eye injury, claimed 
as due to traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 rating decision of the RO in 
Detroit, Michigan, which denied the benefit sought on appeal.  

In May 2009, the Board remanded the matter for further 
development.  The Board remanded this case again in March 2010 to 
provide the appellant an opportunity to testify before the Board.  
The appellant testified before the undersigned at a July 2010 
videoconference hearing.  A transcript has been associated with 
the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets that this case must be remanded yet again.  The 
Board is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2009, the Board remanded the instant claim to provide him 
with VA examinations and medical opinions.  At the time, the 
appellant contended that during World War II, he served in the 
Army Infantry Heavy Weapons section, and that during basic 
training, he repeatedly fired heavy weapons.  He continued that 
these weapons were often near his head when fired and that he did 
not have any head protection.  The appellant further contended 
that such experiences can cause traumatic brain injury, to 
include damage at the optical lobe, causing sight problems.  The 
appellant testified to the same effect before the undersigned.  

The appellant had submitted two private medical opinions from Dr. 
B.P.A., his optometrist.  The first opinion, received in January 
2007, states that the Veteran was examined in November 2006, and 
at the time, he complained of double and blurred vision in his 
left eye.  Dr. B.P.A. stated that in his medical opinion, the 
currently existing medical condition was at least as likely 
related to an injury or disease occurring during the appellant's 
military service.  However, this opinion does not provide a 
supporting rationale as to why the appellant's left eye injury 
was at least as likely as not related to his active service. In 
this regard, medical opinions must be supported by clinical 
findings in the record and conclusions of medical professionals 
which are not accompanied by a factual predicate in the record 
are not probative medical opinions.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).

Dr. B.P.A. submitted an additional opinion in April 2008.  In 
that opinion, he stated that the appellant had been a patient of 
his for over ten years, and that during that time, he had 
complained of blurred and double vision from his left eye.  On 
the appellant's most recent examination, in November 2007, he 
stated again that his vision from his left eye was still giving 
him problems and that he suffered from diplopia while watching 
TV.  The appellant's vision only corrected to 20/60 in this eye.  
In reviewing the records, Dr. B.P.A. stated that he felt that 
this vision defect may have been the result of shock and noises 
the Veteran suffered years ago, which may have caused damage to 
his occipital lobe or optic nerve pathway.  Although this opinion 
is more detailed than the January 2007 opinion, this opinion 
still does not contain sufficient supporting rationale for the 
conclusion reached.  See Miller.  

The Board remanded for a medical examination and opinion to 
determine whether the appellant's left eye injury is causally or 
etiologically related to his active service, to include whether 
the appellant suffered a TBI as a result of firing heavy weapons 
during service.

The AMC arranged for medical examinations and opinions which were 
obtained in July 2009.  The first was a neurological examination 
which determined there was no evidence of a TBI.  The appellant 
was then seen for an eye examination.  The appellant's 
contentions were recorded, the claims file reviewed, and the 
appellant examined.  After recounting the contentions and the 
contents of the file, the examiner concluded that the appellant's 
left eye disorder was not causally or etiologically related to 
active service.  

The appellant's representative argued before the undersigned that 
the July 2009 eye examination opinion is without a rationale.  
The Board agrees.  The mere recounting of the appellant's 
contentions and the contents of the claims file is not a 
rationale.  See Miller.  The Board must remand again to obtain a 
rationale for the opinion provided in July 2009.  See Stegall.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request that the VA examiner who 
evaluated the appellant in July 2009 during 
the eye examination to elaborate on the 
finding that the appellant's left eye 
disorder was not causally or etiologically 
related to active service.  

Any opinion should be supported by a 
clear rationale consistent with the 
evidence of record.  By "a clear 
rationale," the Board means that a connected 
series of statements intended to establish a 
proposition, e.g., reference to a medical 
principle, comparison to the particular facts 
of the appellant's case and a logical 
deduction resulting in the opinion, should be 
recorded by the examiner.  The claims folder 
must be reviewed in conjunction with this 
inquiry.  The examiner should indicate that 
such review was performed in the opinion.

If the VA examiner who evaluated the 
appellant during the July 2009 eye 
examination is not available for comment, 
then another comparably qualified examiner 
may respond in her place, following a review 
of the claims folder.  In either case, if it 
is determined that additional objective 
examination is necessary in order to fully 
respond to the above queries, then such 
examination should be scheduled.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



